Citation Nr: 1542067	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 50 percent prior to June 8, 2015, and as 70 percent since June 8, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to December 1992.

 These matters come before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The July 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating effective December 1, 2008.  During the course of the appeal, by an August 2012 rating decision, the initial rating for PTSD was increased from 30 percent to 50 percent, effective from December 1, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thereafter, in a June 2015 rating decision, the RO increased the disability rating to 70 percent effective June 8, 2010.  However, the Veteran has indicated that she believes the 70 percent rating should date back to her original effective date, December 1, 2008.

 In November 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  The VLJ who conducted the November 2012 hearing is no longer employed by the Board.  However, a new hearing was held via videoconference before the undersigned VLJ in February 2015.  A transcript of each hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The most probative evidence reflects that throughout the entire period on appeal the Veteran's PTSD was manifested by anxiety, chronic sleep impairment, depressed mood, suspiciousness, and some degree of suicidal ideation, difficulty in adapting to a work-like setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood, productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal),.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent have been met from December 1, 2008 (prior to June 8, 2015).  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Throughout the pendency of the appeal, the criteria for a disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence issued in February 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Here the veteran is appealing the initial rating assignment as to his PTSD.  In this regard, because the July 2010 rating decision granted the veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the July 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here as the Veteran was issued a copy of the July 2010 rating decision and a statement of the case (SOC) which, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected PTSD.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and the statements of the Veteran.

The Veteran was provided with VA examinations in May 2010, June 2011, July 2012, January 2014, and June 2015.  The Board finds that taken as a whole these examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate her disability under the applicable rating criteria.  Moreover, the Veteran has not objected to the adequacy of the examinations.  

The Veteran also testified at a February 2015 Board videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a representative from Disabled American Veterans.  During the hearing, the Veterans Law Judge asked the Veteran questions about the nature and severity of the disability at issue.  The Veterans Law Judge also questioned the Veteran regarding the potential existence of outstanding medical evidence relevant to substantiating her claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), which, in applicable part, provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118. 

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  Thus, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As indicated above, the August 2012 rating decision increased the Veteran's initial rating for PTSD from 30 percent to 50 percent, effective from December 1, 2008.  Thereafter, in a June 2015 rating decision, the RO increased the disability rating to 70 percent effective June 8, 2015, based on the results of a VA examination conducted on that day.  However, the Veteran indicated that she believed the 70 percent rating should date back to her original effective date, December 1, 2008.  As such, the Board will first assess the propriety of the 50 percent evaluation assigned prior to June 8, 2015, and then assess the propriety of the 70 percent evaluation assigned since June 8, 2015.  

The Veteran was provided with a VA PTSD examination in May 2010, at which time she was diagnosed as having PTSD.  At that time, the Veteran was alert, oriented, and attentive, and she appeared her stated age.  Her mood was dysphoric and her affect was constricted.  Her speech was regular in rate and rhythm, although there was some evidence of psychomotor agitation.  Her thought process was logical and coherent, while her thought content was devoid of current auditory or visual hallucinations; however, she did report these symptoms in the context of nightmares and the Veteran became tearful when she talked about fearing that her oldest son was the result of an in-service sexual assault.  Although she denied current thoughts of hurting herself or hurting others, she did report a previous suicide attempt by way of overdose.  She indicated the last time she was physically aggressive with somebody was 2 years ago.  Her memory was intact for immediate recent and remote events, and she was able to concentrate well enough to spell backwards and interpret a proverb.  Her intelligence was estimated to be in the average range and she had fair insight into her current condition.  The examiner opined that the Veteran exhibited moderate-to-considerable symptoms associated with PTSD related to her in-service sexual assault.  In terms of her social adaptability and interactions with others, the examiner opined that the Veteran appeared to be moderately-to-considerably impaired.  In terms of her ability to maintain employment and perform job duties in a reliable flexible and efficient manner, the examiner again opined that the Veteran appeared to be moderately-to-considerably impaired.  The examiner assigned a GAF score of 54, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was next provided with a VA examination in June 2011, at which time she was diagnosed as having PTSD.  At that time, the Veteran was alert and oriented as to person, place, date, and time.  Her thought process was linear and her history was adequate.  The Veteran's affect was euthymic and her speech was spontaneous, fluent, and grammatical, while free of paraphasias.  Her attention was intact, although her memory was mildly impaired.  The Veteran denied current auditory and visual hallucinations, although she reported at times that she hears noises when there is nothing there.  The Veteran denied current suicidal or homicidal ideation plan or intent.  The examiner opined that the Veteran presented with moderate impairment in functioning due to PTSD, and with moderate impairment in social and occupational functioning.  The examiner additionally opined that the Veteran's PTSD symptomatology did not render her unable to obtain/maintain employment, and that the overall impact of her PTSD on unemployability was moderate and included limitations with sleep, decreased energy, mild memory problems, anger, irritability, hypervigilance, and exaggerated startle response.  

The Veteran was again provided with a VA examination in July 2012, at which time she was diagnosed as having PTSD and depressive disorder, not otherwise specified.  At that time, the Veteran reported difficulty with her sleep patterns (averaging only four hours of sleep per night), experiencing nightmares three or four times per week, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle response, feelings of detachment from others, anger, irritability, and difficulty relating to others.  Objectively, the examiner found that the Veteran's symptomatology resulted in depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner specified that the Veteran had a history of suicidal ideation and prior suicide attempt(s) over one year ago, with no current suicidal ideation.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Pursuant to the Board's August 2013 Remand, the Veteran was provided with another VA PTSD examination in January 2014, at which time she was diagnosed as having PTSD.  The examiner indicated that the Veteran's PTSD resulted in depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner further noted that the Veteran was calm, cooperative, logical, and did not exhibit suicidal or homicidal ideation.  The examiner opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  No GAF score was provided.  

The Board's April 2015 Remand found that the January 2014 VA PTSD examination was inadequate, so the Veteran was provided with her most recent VA PTSD examination in June 2015, at which time she was diagnosed as having PTSD as well as major depressive disorder.  Upon examination, the Veteran's mood was dysphoric and her affect was mood congruent.  Her thought process was logical and coherent, while her speech was of regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran denied any current homicidal ideation, but reported passive suicidal ideation with no active suicidal intent, and denied any intent or plan to act on her passive ideation.  The examiner noted that the Veteran's PTSD resulted in depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Here, the June 2015 rating decision increased the Veteran's PTSD evaluation from 50 percent to 70 percent effective June 8, 2008, on the basis that the VA PTSD examination conducted on that date revealed psychiatric symptoms that for the first time more closely approximated the criteria for a 70 percent disability evaluation.  However, the Veteran has indicated her belief that she should be awarded a 70 percent evaluation from December 1, 2008, the date she initially filed her service connection claim.  The Board agrees.  The June 2015 rating decision found that the Veteran was entitled to a 70 percent evaluation for PTSD based on the following symptoms: difficulty in adapting to a work-like setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), anxiety, chronic sleep impairment, depressed mood, suspiciousness, symptoms controlled by continuous medication, and a formally diagnosed mental condition.  However, these symptoms, and the degree of functional impairment resulting therefrom, have been present in one form or another throughout the period on appeal, as evidenced by the various VA examinations conducted in May 2010, June 2011, and July 2012.  Indeed, this is reflected as far back as the May 2010 examination report, which indicated that the Veteran was "moderately-to-considerably impaired" in terms of her ability to maintain employment and perform job duties in a reliable flexible and efficient manner.  Moreover, at the time of her June 2015 examination, the Veteran reported passive suicidal ideation with no active suicidal intent, and denied any intent or plan to act on her passive ideation; however, the Veteran had reported a history of suicidal ideation and one instance of a past suicidal attempt throughout the period on appeal.  As such, the Board finds that the Veteran is entitled to a 70 percent evaluation for PTSD prior to June 8, 2015.

However, with respect to the period prior to and from June 8, 2015, the Board finds that the Veteran's PTSD symptomatology does not warrant an evaluation in excess of 70 percent.  The evidence simply does not show that the PTSD symptoms are productive of functional impairment comparable to total occupational and social impairment at any time during the pendency of the appeal.  Although the Veteran does have some occupational impairment, she testified at her February 2015 hearing that she currently works for an operating room team sterilizing and processing medical instruments.  Although the Veteran reported experiencing suicidal ideation, none of the examination reports indicated active suicidal thoughts or behavior during the appeal period.  VA clinicians noted throughout the period on appeal that the Veteran was well-groomed, cooperative, and otherwise able to cope with the activities of daily living.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social is not established, the Board finds the preponderance of the evidence is against the assignment of a 100 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by symptoms of difficulty in adapting to a work-like setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), anxiety, chronic sleep impairment, depressed mood, suspiciousness, and some degree of suicidal ideation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the evidence, including the Veteran's own testimony, reflects that she is currently employed in substantially gainful employment.  Thus, the Board finds that Rice is inapplicable because the record does not indicate that she is unemployable due to her service-connected disabilities.


ORDER

An initial evaluation of 70 percent for PTSD is granted from December 1, 2008 (prior to June 8, 2015).

An initial evaluation in excess of 70 percent for PTSD is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


